Williams, J.
(dissenting)—I dissent. Although the majority recognizes that the constitution prohibits a court from entangling itself in matters of church doctrine and practice, majority opinion, at 445, it nevertheless requires the trial court to pass judgment on Zion Lutheran Church's call of a pastor—essentially a spiritual endeavor. See Numbers 11:16-17, :24-25; Matthew 9:35-38, 28:18-20; John 20:19-23; Acts 6:2-7; 2 Corinthians 3:6; Ephesians 4:7-12; Hebrews 5:1-10. There is an element of divine guidance in the calling of a pastor; to hold otherwise would be to deny the spirituality of the church. The diploma of vocation by which the congregation extended the call to Pastor Mason emphasizes its spiritual nature:
To Pastor Joseph E. Mason, Jr. of Zion Lutheran Church, Auburn, Washington
Having called on the Lord, our God, for guidance and in the exercise of the authority with which He has vested His church on earth, we, Zion Lutheran Congregation, Lutheran Church-Missouri Synod of Auburn, Washington, in lawful meeting on June 9, 1985, have elected you to the office of Pastor and herewith extend to you this formal notification of your solemn call.
We pray God, the Father of our Lord Jesus Christ, who has moved us to extend our call to you, to convince you by His Holy Spirit that it comes from Him; to induce you to accept it; to conduct you safely to your field of labor; and to bless your ministrations to the glory of His holy name, the building of His church, the temporal and eternal welfare of many people, and your own great joy and blessing.
*451There are no ecclesiastical courts in this state. Herzl Congregation v. Robinson, 142 Wash. 469, 472, 253 P. 654 (1927). The propriety of a congregation's choice of a pastor is not within the civil jurisdiction. See Gonzalez v. Roman Catholic Archbishop, 280 U.S. 1, 16, 74 L. Ed. 131, 50 S. Ct. 5 (1929); Elmora Hebrew Ctr., Inc. v. Fishman, 215 N.J. Super. 589, 522 A.2d 497, 501 (1987); Wilkerson v. Battiste, 393 So. 2d 195, 197 (La. Ct. App. 1980); Anthony v. Cardin, 91 Misc. 2d 506, 398 N.Y.S.2d 215, 216 (1977); Putman v. Vath, 340 So. 2d 26 (Ala. 1976); Protestant Episcopal Church in Diocese of N.J. v. Graves, 161 N.J. Super. 230, 391 A.2d 563, 574 (1978), aff'd, 167 N.J. Super. 563, 401 A.2d 548 (1979), aff'd, 83 N.J. 572, 417 A.2d 19 (1980), cert. denied sub nom. Moore v. Protestant Episcopal Church in Diocese of N.J., 449 U.S. 1131 (1981); Simpson v. Wells Lamont Corp., 494 F.2d 490 (5th Cir. 1974); Western Conference of Original Free Will Baptists v. Creech, 256 N.C. 128, 123 S.E.2d 619, 627-28 (1962); Mason v. Winstead, 196 Tenn. 268, 265 S.W.2d 561, 563 (1954); Edwards v. Thomas, 204 Ga. 766, 51 S.E.2d 855 (1949).
I would affirm the judgment of dismissal.